NOTE: ThiS order is n0np1'ecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
IN RE GERALD M. BENSON AND KENNETH L.
SMITH -
2011-1311
(Se1'ia1 N0. 1 1/O61,327)
Appea1 from the United States Patent; and Tr'ademark
Office, B0ard of Patent AppealS and Interferer1ees.
IN RE GERALD M. BENSON AND KENNETH L.
SMITH
2011-1312
(Seria1 N0. 09/515,978)
Appeal from the UI1ited StateS Patent and Trademark
0fHce, B0ard of Patent Appeals and Interferences.
ON MOTION

IN RE BENSON 2
Before RADER, Chief Judge, DYK and O’MALLEY, Circuit
Judges.
O’MALLEY, C'ircuit Judge.
0 R D E R
The Director of the United States Patent and Trade-
mark Office and the appellants jointly move to remand
these appeals for further proceedings -
The Director concedes that decisions of the Board of
Patent Appeals and lnterferences omitted ‘-‘not” in the
final sentence of the claim construction section, such that
it should have read "and not otherwise surrounded to any
extent by replicated substrate 7O." The Director also
states that the Board has confirmed that the omissions
were in error and create inconsistencies within their
respective decisions. -- _
Because the appellants opening briefs rely on these
omissions and the appellants join these motions for re-
mand, we grant the motions to allow the Board to issue
corrected decisions lf the appellants timely appeal those
corrected decisions the docketing fees for those appeals
will be waived
Accordingly,
lT lS ORDERED THA'I`Z
The motions are granted for the limited purpose of
remanding these appeals to allow the Board to correct the
above-noted omissions.
FoR THE CoURT
 2 8  /s/ Jan Horbaly
Date J an Horbaly
Clerk
F5LED -
v.s.c0un‘r F mls ron
mr FEnERALPc1Rcurr
N0v 28 2011
.|AN HDRBALY
CLERK

3
oct Sandra K. Nowak, Esq.
Raymond T. Chen, Esq.
s19
Issued As AMandate: c c NUV 2 8 2
lN RE BENSON
§